Citation Nr: 0721553	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  05-19 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
healed fracture of the left tibia and fibula associated with 
knee and ankle disability and post traumatic arthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.B.Y., Associate Counsel


INTRODUCTION

The veteran served on active duty from October 16, 1974 to 
November 27, 1974.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Huntington, West Virginia Department of Veterans Affairs (VA) 
Regional Office (RO).

For reasons explained below, the Board has concluded that new 
and material evidence has been submitted and that the 
veteran's previously-denied claim for service connection for 
healed fracture of the left tibia and fibula associated with 
knee and ankle disability and post traumatic arthritis 
(hereinafter referred to as left leg disability) should be 
reopened.  The Board further finds that additional 
development of the evidence is necessary prior to rendering a 
decision on the merits as to the underlying issue.  This 
issue, namely whether the veteran's preexisting left leg 
disability was aggravated during service, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed March 1975 rating decision, the 
Louisville, Kentucky RO denied service connection for left 
leg disability.

2.  In an unappealed March 1981 rating decision, the 
Louisville RO determined that new and material evidence had 
not been received to reopen a claim of entitlement to service 
connection for left leg disability.

3.  The additional evidence received since the March 1981 
rating decision raises a reasonable possibility of 
substantiating this claim on the merits.



CONCLUSION OF LAW

The March 1981 rating decision denying service connection for 
left leg disability is final.  New and material evidence has 
been submitted since that decision to reopen this claim.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 28 C.F.R. §§ 3.104(a), 
3.156, 20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2006).  The legislation 
has eliminated the well-grounded claim requirement, has 
expanded the duty of VA to notify the appellant and the 
representative, and has enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim.  See generally VCAA.  
Given the disposition reached in this case, the Board finds 
that VA has met its duty to assist the veteran in the 
development of the claim on appeal under VCAA.

Pertinent Laws and Regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).


In order to establish service connection for the claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Aggravation of a preexisting disability

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306 (2006).

A preexisting disease or injury will be presumed to have been 
aggravated by service only if the evidence shows that the 
underlying disability underwent an increase in severity; the 
occurrence of symptoms, in the absence of an increase in the 
underlying severity, does not constitute aggravation of the 
disability.  38 C.F.R. 
§ 3.306(a) (2006).  Evidence of the veteran being 
asymptomatic on entry into service, with an exacerbation of 
symptoms during service, does not constitute evidence of 
aggravation.  See Green v. Derwinski, 1 Vet. App. 320, 323 
(1991).  If the disorder becomes worse during service and 
then improves due to in-service treatment to the point that 
it was no more disabling than it was at entrance into 
service, the disorder is not presumed to have been aggravated 
by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

Finality / new and material evidence

In general, rating decisions that are not timely appealed are 
final and binding on a veteran based on the evidence then of 
record.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104, 20.1103 (2006).  A claim, which has been denied in an 
unappealed RO decision may not thereafter be reopened and 
allowed.  38 U.S.C.A. § 715(c) (West 2002).  The exception to 
this rule is 38 U.S.C.A. § 5108 (West 2002), which provides 
that if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

The Board notes that there has been a regulatory change with 
respect to the definition of what constitutes new and 
material evidence, which applies prospectively to all claims 
made on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  In the 
current case, evidence construed as a claim to reopen was 
received in July 2004, subsequent to that date.  Therefore, 
the current version of the law, which is set forth in the 
following paragraph, is applicable in this case.

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

A VA adjudicator must follow a two-step process in evaluating 
a previously denied claim.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all of the evidence, both new and old, after ensuring that 
the VA's statutory duty to assist the claimant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the limited purpose of determining whether new and 
material evidence has been submitted, the credibility of the 
newly submitted evidence is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Procedural background

In March 1975, the Louisville RO denied service connection 
for left leg disability on the basis that the evidence showed 
that the condition existed prior to service and was not 
aggravated therein.

The veteran was informed of the March 1975 decision denying 
service connection by letter in March 1975.  He did not file 
a timely appeal; hence, that decision is final and binding on 
him based on the evidence then of record.  See 38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104; 20.1103 (2006).

In March 1981, the Louisville RO determined that new and 
material evidence had not been received to reopen the claim.

The veteran was informed of the March 1981 decision by letter 
in April 1981.  He did not file an appeal; hence, that 
decision is final and binding on him based on the evidence 
then of record.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 3.104; 20.1103 (2006).

The "old" evidence

Evidence of record at the time of the March 1981 rating 
decision consisted of the veteran's service medical records, 
a physical profile of the veteran, and a statement from a 
private physician.

No left leg abnormalities were noted on the veteran's 
enlistment examination in July 1974.  However, a November 
1974 examination revealed that the veteran had been involved 
in a car accident prior to service (August 1971) which left 
him with multiple injuries, including a compound fracture of 
the distal left tibia.  The fracture had healed 
satisfactorily so that at the time when the veteran enlisted 
in the Army, he "had no pain or symptoms of any kind related 
to his injuries."  See November 1974 examination report.  
The November 1974 report went on to say that when the veteran 
began basic training, he soon developed "swelling and pain 
in the area of the fracture of the left tibia."  Id.  After 
six days of bed rest and treatment for the swelling, the 
veteran was sent back to duty; but only a few days later, it 
was determined that he was "physically unable to continue 
his military training."  Id.  The November 1974 report 
diagnosed the veteran with (1) healed fracture of fibula, 
associated with knee and ankle, and (2) post traumatic 
arthritis, early, symptomatic.  Id.  The same report stated 
that his condition was EPTS (existing prior to service) and 
was not service-aggravated.  Id.

The veteran submitted a physical profile in February 1981 
showing that he was medically qualified for limited duty 
based on old fractures in his left leg.

A report from Dr. R., dated in February 1981, showed that he 
examined the veteran in January 1977 and found swelling in 
the left knee and crepitus with motion.

In March 1981, the Louisville RO denied the veteran's claim 
because the evidence failed to establish that the veteran's 
left leg condition, which preexisted service, had been 
aggravated in service.  During the short period of the 
veteran's active service of 1 month and 12 days, his 
preexisting left leg condition became symptomatic and those 
symptoms were resolved with treatment.  None of the records 
indicated that his condition was permanently aggravated or 
worsened by his active military service.  He did not file an 
appeal to that March 1981 rating decision.

Analysis

The unappealed March 1981 rating decision that denied service 
connection for left leg disability is final.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  As explained above, the 
veteran's claim for service connection may be reopened if he 
submits new and material evidence.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  Therefore, the Board's inquiry will be 
directed to the question of whether any additionally 
submitted evidence (i.e., since March 1981) raises a 
reasonable possibility of substantiating this claim, namely 
whether the veteran's preexisting left leg disability was 
aggravated during service.

The additional evidence submitted in this case includes two 
treatment reports from the Huntington VA Medical Center 
(VAMC) dated in December 1974.  One report (December 4, 1974) 
says that the veteran "injured [his] knee 2 months ago" and 
also states, "The left knee shows a displaced fracture of 
the anterior lip of the tibia.  The fragment is ununited and 
the knee joint is large, swollen, and shows intercapsular 
fluid."  The second report (December 5, 1974) says that the 
veteran hit his left knee on a rock directly in November 
1974, that he had little trouble with the knee up until then, 
and that there is no one accident that he can remember.

These treatment reports from December 1974 are new and 
material evidence because they suggest that the veteran's 
left leg disability might have been aggravated in service.  
Accordingly, this claim is reopened.  See 38 C.F.R. § 3.156 
(2006).

Keep in mind, though, that although this additional evidence 
is sufficient for the limited purpose of reopening this 
claim, it ultimately may not be sufficient to permit the 
granting of this claim.  See Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  This is yet to be determined, and this 
claim will not be readjudicated until completion of the 
additional development on remand.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for left leg disability is 
reopened; to that extent only, the appeal is granted.


REMAND

Having reopened the claim of service connection for left leg 
disability, VA has a duty to assist the veteran in the 
development of evidence pertinent to this claim under 38 
U.S.C.A. § 5107(b) (West 2002).

Although the December 1974 Huntington VAMC treatment reports 
were sufficient to reopen this claim, they are not sufficient 
alone to enable the Board to grant this claim.  The VCAA and 
its implementing regulations require VA to provide a veteran 
with an examination or to obtain a medical nexus opinion 
based upon a review of the evidence of record if VA 
determines that such measures are necessary to decide the 
claim on appeal.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c)(4); see also Charles v. Principi, 16 Vet. App. 370 
(2002).  Based on the existing evidence, it is unclear 
whether the veteran's left leg disability was aggravated in 
service.  It is also unclear whether any current problems 
that the veteran is experiencing with his left leg resulted 
from his service in the military.  So, a medical nexus 
opinion must be obtained to assist in making these important 
determinations.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the veteran and 
his representative, if any, a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to 
substantiate the claim.  The letter 
should indicate which portion of the 
evidence, if any, is to be provided by 
the appellant and which portion, if any, 
VA will attempt to obtain on her behalf.  
The letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claim, 
and should contain an explanation as to 
the information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran must be afforded 
an appropriate VA examination to 
determine the nature, extent and etiology 
of any left leg disability.  It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  All necessary tests 
should be conducted.  The physician is 
requested to offer an opinion as to: 

(a).  Does the veteran have a left leg 
disorder?  If so, state the diagnosis 
or diagnoses.

(b).  If the examiner finds that the 
veteran has a left leg disorder, did 
such disorder have its onset during 
his period of active service from 
October 16, 1974 to November 27, 1974, 
or was caused by any incident that 
occurred during such active service?

(c).  Did a left leg disorder exist 
prior to the veteran's period of 
active duty from October 16, 1974 to 
November 27, 1974?  If so, state (if 
possible) the approximate date of 
onset of such disorder.

(d)  If a left leg disorder preexisted 
the veteran's period of active duty, 
did that disorder increase in 
disability during such period of 
active duty?  In answering this 
question, the examiner is asked to 
specify whether the veteran sustained 
temporary or intermittent symptoms 
resulting from service; or whether 
there was a permanent worsening of the 
underlying pathology due to service, 
resulting in any current disability.

(e).  If a left leg disorder increased 
in disability during service, was that 
increase due to the natural 
progression of the disease?

(f).  If the examiner finds that a 
left leg disorder did not exist prior 
to the veteran's period of active duty 
from October 16, 1974 to November 27, 
1974, is it as least as likely as not 
that such a disorder had its onset 
during service, or was it caused by 
any incident that occurred during 
service?

The physician should set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.  A complete rationale 
should be given for all opinions and 
should be based on examination findings, 
historical records, and medical 
principles.

3.  After completion of the foregoing and 
after undertaking any further development 
deemed warranted by the record, the RO 
must again review the veteran's claim.  
If any determination remains adverse to 
the veteran, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and should be 
afforded a reasonable period of time 
within which to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The veteran has the right to submit additional evidence and 
argument on the matter or matters that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


